     Case 8:19-cv-01145-JLS-DFM Document 96 Filed 07/23/20 Page 1 of 2 Page ID #:629



1

2
                                                                               JS-6
3

4

5

6

7
                          UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT - SOUTHERN DIVISION
9
     BALBOA CAPITAL CORPORATION, a                   Case No. 8:19-cv-01145-JLS-DFM
10   California corporation,
                                                     JUDGE JOSEPHINE L. STATON
11                   Plaintiff,
     vs.                                             ORDER DISMISSING ENTIRE
12
                                                     CASE WITH PREJUDICE
13   INNOVIX MEDICAL PLLC, a New
     York limited liability company; LORI
14   SOLOMON, an individual; and DOES
     1 through 10, inclusive,
15                                                   Complaint Filed:   March 19, 2019
16                   Defendants.                     Trial Date:        Not Set
     ________________________________________
17   INNOVIX MEDICAL PLLC, a New
     York limited liability company; LORI
18   SOLOMON, an individual,
19
                      Third-Party Plaintiffs,
20   vs.
21   CUTERA INC., a California corporation;
     MMP CAPITAL, INC., a New York
22   corporation; and THIRD PARTY DOES 1
23   through 15, inclusive,

24                   Third-Party Defendants.
25
                                                ///
26

27
                                                 1
28
                                       ORDER OF DISMISSAL
     Case 8:19-cv-01145-JLS-DFM Document 96 Filed 07/23/20 Page 2 of 2 Page ID #:630



1          On good cause shown by means of stipulation, to the satisfaction of the court that
2    the stipulation should be granted:
3          The entire action, including all remaining claims and causes of action, is
4    dismissed with prejudice pursuant to Federal Rule of Civil Procedure Rule
5    41(a)(1)(A)(ii) and 41(c), with each Party to bear its own costs and attorneys’ fees.
6
           IT IS SO ORDERED.
7

8

9    DATED: 07/23/2020                                JOSEPHINE L. STATON
10                                                 Judge of the U.S. District Court
                                                   Central District Southern Division
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  2
28
                                          ORDER OF DISMISSAL
